Citation Nr: 1540083	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-21 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia



THE ISSUE

Change of means test eligibility category from exempt to required and possible copay billing for health care received in 2008.



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1945 to February 1947.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Health Eligibility Center in Atlanta, Georgia.  The Board remanded the case in March 2014 to afford the Veteran an opportunity for a hearing before the Board at the RO.  The case has since been returned to the Board for appellate review.

The Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files do not contain any documents.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2014 remand, the Board directed the AOJ to schedule the Veteran for a hearing before the Board at the RO.  The Veteran was scheduled for such a hearing in May 2015; however, in an April 2015 statement, he notified VA that he would be unable to attend the scheduled hearing because of an out-of-town business meeting.  He requested that his hearing be rescheduled for a later date.  Therefore, the Veteran should be provided another opportunity to appear for a Board hearing.  38 C.F.R. §§ 20.704, 20.904 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should take appropriate steps in order to reschedule the Veteran for a hearing with a Veterans Law Judge of the Board at the local RO in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




